261 S.W.3d 340 (2008)
In re Fred WOODS, II.
No. 10-08-00178-CR.
Court of Appeals of Texas, Waco.
July 23, 2008.
Fred Woods, II, Lovelady, pro se.
John W. Segrest, McLennan County Dist. Atty., Waco, for appellee.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

MEMORANDUM OPINION
PER CURIAM.
Fred Woods, II seeks a writ of mandamus compelling Respondent, the Honorable Matt Johnson, Judge of the 54th District Court of McLennan County, to rule *341 on his motion for appointment of counsel under Chapter 64 of the Code of Criminal Procedure. Respondent has since granted Woods's motion and appointed counsel to represent him. Therefore, we dismiss Woods's "Motion for Mandamus" as moot. See In re Jaramillo, 164 S.W.3d 774, 775 (Tex.App.-Texarkana 2005, orig. proceeding).